DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This Office action is in response to the amendment filed on September 22, 2022.
Claims 1, 11, and 20 have been amended. Claims 7 and 17 have been cancelled. No claims have been added. Thus, claims 1-2, 4-6, 8-12, 14-16, and 18-20 are pending and examined below.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification
The disclosure is objected to because of the following informalities:
 In paragraph [0026], line 3, "environment 10" should read "environment 2".  

Appropriate correction is required.


Claim Objections
Claims 8-10, and 18-19 are objected to because of the following informalities:  
Claim 8, line 1, should be changed to:
The VINS of claim 1 …
Claim 9, line 1, should be changed to:
The VINS of claim 1 …
Claim 10, line 1, should be changed to:
The VINS of claim 1 …
Claim 18, line 1, should be changed to:
The VINS of claim 11 …
Claim 19, line 1, should be changed to:
The VINS of claim 11 …

Appropriate correction is required.


 Response to Arguments
Applicant's arguments regarding claim rejections under 35 U.S.C. § 103
filed on September 22, 2022 have been fully considered and are persuasive. Applicant argues that the PAR of Madison and Max do not disclose generating the geometric constraints comprises: computing a motion manifold, and using the motion manifold to generate a planar-motion constraint.
In response to this amendment, a further prior art search of the amended independent claims of a disclosure of the aforementioned generating of geometric constraints from computed motion manifold to generate a planar-motion constraint was found as a tertiary reference and articulated below for a rejection under 35 U.S.C. § 103.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 4-6, 8-12, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Madison (US-20180113469-A1) in view of Max (US-20180073891-A1) and further in view of Pillai (Towards Visual Ego-motion Learning in Robots).

Regarding claim 1, Madison teaches a vision-aided inertial navigation system (VINS) (see Madison, Abstract, figure 1, paragraph 10, regarding a “navigation solution module (that) analyzes image sensor poses and estimated inertial navigation solutions to produce a time sequence of system navigation solution outputs that represent changing locations (trajectory) of the traveling vehicle (hosting the VINS)”) comprising: at least one image source configured to produce image data along a trajectory of the VINS within an environment, wherein the image data contains a plurality of features observed within the environment (see Madison, figures 1-2, paragraphs 10, 20-21, and 24, regarding image sensor 101, an example of an image source hosted on a VINS, “configured for producing a time sequence of navigation images”, where by each navigation image is a “node that represents an image sensor pose (position and orientation)” and “Pairs of nodes are connected by edges that represent spatial constraints (of features observed) between the connected pair of nodes; for example, displacement (trajectory segments) and rotation of the image sensor 101 between the nodes. This spatial constraint is referred to as a six degree of freedom (6DoF) transform”); an inertial measurement unit (IMU) configured to produce IMU data indicative of motion of the VINS (see Madison, figure 1, paragraphs 10 and 23, regarding “inertial measurement unit (IMU) 102 (e.g. one or more accelerometers, gyroscopes, etc.) is a sensor configured to generate a time sequence of inertial navigation information”); an odometry unit configured to produce odometry data for the IMU, the odometry data indicative of scale information (see Madison, figure 1, paragraphs 10 and 23, regarding strapdown integrator 107, an example of an odometry unit, “configured to analyze the inertial navigation information from the inertial sensor 102 to produce a time sequence of estimated inertial navigation solutions that represent changing locations (trajectory) of the traveling vehicle (hosting the VINS)”, whereby “the estimated inertial navigation solutions from the strapdown integrator 107 (odometry unit) represent regular estimates of the vehicle's position (trajectory) and attitude relative to a previous or initial position and attitude, a process known as dead reckoning”); and a processor communicatively coupled to the at least one image source, the IMU, and the odometry unit, the processor configured to compute, based on the image data, the IMU data, and the odometry data, state estimates for a position and orientation of the VINS for a plurality of poses of the VINS along the trajectory (see Madison, figure 1, paragraphs 10, 22, and 40, regarding “navigation processor 100 includes at least one hardware processor (communicatively) coupled to the data storage memory 103 and is configured to execute the navigation software to implement the various system components”), wherein the processor computes the state estimates by: maintaining a state vector for the VINS based upon measurements from the IMU and the at least one image source, where the state vector comprises state estimates for each of the plurality of poses of the VINS along the trajectory, where each state estimate comprises a position and orientation of the VINS (see Madison, figures 1-2, paragraphs 10 and 24, regarding navigation solution module 105, a processor component, “configured as a pose graph solver to produce (compute) the system navigation solution outputs (state estimates) in pose graph form” comprising a plurality of nodes (state estimates), whereby “each node (state estimate) represents an image sensor pose (position and orientation) that captured the navigation image” of the VINS traversing along the trajectory); estimating an error in the state vector based upon a recent state estimate and the measurements from the IMU and the at least one image source (see Madison, figures 1-2, paragraphs 10, 18, and 23-27, regarding navigation solution module 105 “configured as a pose graph solver to produce (compute) the system navigation solution outputs (state estimates within a state vector) in pose graph form” that “combines the 5DoF transforms from the loop closure detector 106 and the 6DoF transforms from the MSCKF 104 to distribute the estimate error across the 6DoF (state vector) estimates, i.e. the system navigation solutions associated with the navigation images”, whereby “comparing the improved pose to the MSCKF-reported pose at the most recent node, the navigation solution module 105 can determine the accumulated navigation error (estimates)”); 
	Madison does not teach the further limitation appended to the odometry unit of wherein the odometry unit includes at least two wheels and determines odometry data for each of the at least two wheels.
	However, Max remedies this shortfall by teaching a method for determining a location of a motor vehicle, wherein a respective rotational position signal is received from a respective wheel sensor of at least one wheel, which can be two or more wheels (see Max, Abstract, figure 1, paragraphs 5-6, 10-12, 16, 26, and 35, regarding “wheel odometry 18 can be based on a vehicle sensor system 23 which can make available, for example, a rotational position signal 25 for each of the respective wheels 24 of the motor vehicle 10, which rotational position signal 25 is dependent on a rotational movement of the respective wheel 24 or changes during such a movement”).
	It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to modify the VINS of Madison to further comprise the method of Max because having multiple wheel odometry data will improve ground truthing the VINS positional accuracy with redundancy and the ability to detect skidding and/or slippage by cross correlating the plurality of wheel-based odometry data with each other at deriving a wheel-based location estimation along with other surroundings-based estimation, and therefore, modified Madison enables an odometry unit configured to produce odometry data for the IMU, the odometry data indicative of scale information, wherein the odometry unit includes at least two wheels and determines odometry data for each of the at least two wheels.
Modified Madison does not teach wherein generating the geometric constraint comprises: computing a motion manifold for the environment, and using the motion manifold to generate a planar-motion constraint.
However, Pillai remedies this shortfall with a teaching of Constrained Visual Odometry (VO) based on motion manifold (computed) observed (for the environment) with imposed egomotion constraints by enforcing planar homographies during matched features on the ground plane (generated planar-motion surface constraint), whereby implementing egomotion (constraint) solutions “it is imperative to determine (compute) the minimal parametrization of the underlying motion manifold.” (see Pillai, Abstract, Section II. Related Work, subsection: Constrained VO and Sec III. Ego-motion Regression, first paragraph).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to further modify the VINS of Madison to further comprise the method of generating the geometric constraint of Pillai because this “has been shown
to considerably improve accuracy, robustness, and run-time performance” of a Vision-aided Inertial Navigation System (VINS) and thus improve the overall operational reliability and efficiency of said VINS system, therefore further modified Madison enables an updating the state estimates based on the odometry data and at least one feature observed from at least one of the plurality of poses of the VINS along the trajectory by: generating a geometric constraint on at least one of a position or an orientation of the VINS based upon the odometry data wherein generating the geometric constraint comprises: computing a motion manifold for the environment, and using the motion manifold  to generate a planar-motion constraint; and limiting the updated state estimates according to constraints including the geometric constraint generated based upon the odometry data.

Regarding claim 2, modified Madison teaches the VINS of claim 1, including wherein the processor is further configured to compute, based on the features observed from at least one of the plurality of poses and the odometry data, a rotational component and a translational component that represent some of the state estimates (see Madison, figures 1-2, paragraphs 10 and 23-24, regarding navigation solution module 105, a processor component, “configured as a pose graph solver to produce (compute) the system navigation solution outputs (state estimates within a state vector) in pose graph form” comprising a plurality of nodes (poses), whereby “Pairs of nodes are connected by edges (features) that represent (based on) spatial constraints between the connected pair of nodes (poses); for example, displacement and rotation of the image sensor 101 between the nodes”, and odometry data from the strapdown integrator 107, whereby a displacement represents a translational component, and a rotation represents a rotational component, of the constraints between the poses”).

Regarding claim 4, modified Madison teaches the VINS of claim 1, including wherein the processor is further configured to update the state estimates according to an estimate of motion based on the at least one feature observed from at least one of the plurality of poses and a covariance indicating an uncertainty of the estimated motion (see Madison, figures 1-2, paragraphs 10-11, 23-24, 29-32, and 36-39, regarding the “Derivation of Covariance Equation”, and navigation solution module 105, a processor component, that “may be configured to calculate (update) a six degree-of-freedom (pose) covariance for use with the image classification from the loop closure detector 106. More specifically, the MSCKF 104 records a nominal six degree-of-freedom (6DoF) position and orientation (attitude) of the image sensor 101 for each navigation image. The navigation solution module 105 then combines the 5DoF transforms from the loop closure detector 106 and the 6DoF transforms from the MSCKF 104 to distribute (indicate) the estimate (-d motion) error (uncertainty) across the 6DoF estimates, i.e. the system navigation solutions associated with the navigation images”).

Regarding claim 5, modified Madison teaches the VINS of claim 1, including wherein the processor is further configured to classify a first set of the features as simultaneous localization and mapping (SLAM) features for computing the state estimates and a second set of features for updating the state estimates (see Madison, figures 1, paragraphs 10 and 22-24, regarding strapdown integrator 107, a processor component, (that) “represent regular (state) estimates of the vehicle's position and attitude relative to a previous or initial position and attitude, a process known as dead reckoning”, an example of a classification of a first set of features as simultaneous and mapping (SLAM) features, and multi-state constraint Kalman filter (MSCKF) 104, a processor component, “that is configured to analyze the navigation images to produce a time sequence of estimated image sensor poses characterizing estimated position and orientation of the image sensor for each navigation image”, an example of a classification of a second set of features for updating the state estimates).

Regarding claim 6, modified Madison teaches the VINS of claim 1, except wherein the processor is configured to update the uncertainty of the estimated motion by computing a Hessian matrix, wherein the Hessian matrix represents a subset of the IMU data and the image data along the trajectory, and wherein the processor is configured to update the state estimates based on the Hessian matrix.
However, it would have been obvious by those skilled in the art at the time of Applicant’s filing date to know that a Hessian matrix, a SLAM algorithm/computation, may be deployed to generate a pose graph when a loop closure is detected, such as Madison’s in figure 2, and therefore improves upon the ground truth and positional accuracy of the VINS’s trajectory, hence the Hessian matrix is known in the art as a PGO (Pose graph optimization) algorithm that eliminates accumulated pose errors.

Regarding claim 8, modified Madison teaches the VINS of claim 7, except wherein the motion manifold is a two-dimensional plane.
Madison does disclose as Background Art in paragraph 4, odometry with a wheeled encoder as an example, whereby “Odometry is the use of data from motion sensors to estimate changes in position over time. For example, a wheeled autonomous robot may use rotary encoders coupled to its wheels to measure rotations of the wheels and estimate distance and direction traveled along a factory floor from an initial location. Thus, odometry estimates position and/or orientation relative to a starting location.”
However, it would have been obvious by those skilled in the art at the time of Applicant’s filing to computationally model, as in the example described by Madison of a wheeled autonomous robot traveling along a factor floor, where navigation comprise primarily of planar motion, the motion manifold as a two-dimensional plane (vs three-dimensional) as this would optimize and reduce the computational overhead required by the VINS whereby, the 3rd dimension of height/altitude is constant.

Regarding claim 9, modified Madison teaches the VINS of claim 7, including wherein, to limit the updated state estimates according to constraints including the geometric constraint, the processor is further configured to: compute an optimization to a cost function that incorporates the motion manifold; and limit, based on the constraints and the optimization to the cost function, the updated state estimates (see Madison, figures 1-2, paragraphs 10-11, 23-24, 29-32, and 36-39, regarding the “Derivation of Covariance Equation”, and navigation solution module 105, a processor component, that “may be configured to calculate (compute) a six degree-of-freedom (pose constraint) covariance for use with the image classification from the loop closure detector 106. More specifically, the MSCKF 104 records a nominal six degree-of-freedom (6DoF) position and orientation (attitude) of the image sensor 101 for each navigation image. The navigation solution module 105 then combines the 5DoF transforms from the loop closure detector 106 and the 6DoF transforms from the MSCKF 104 to distribute (indicate) the estimate (-d motion) error (uncertainty) across the 6DoF estimates, i.e. the system navigation solutions associated with the navigation images”, such that “the present invention are directed to reducing or eliminating accumulated error (compute an optimization to a cost function) in a visual-aided inertial navigation system for a traveling vehicle by resetting the system navigation solution whenever the system determines that the vehicle has returned to a previous location. This determination involves a process referred to as loop closure”).

Regarding claim 10, modified Madison teaches the VINS of claim 7, including wherein, to limit the updated state estimates according to constraints including the geometric constraint, the processor is further configured to: compute an optimization to a stochastic cost function that incorporates the motion manifold as an additional cost term; and limit, based on the constraints and the optimization to the stochastic cost function, the state estimates (see Madison, figures 1, paragraphs 10 and 22-24, regarding strapdown integrator 107 (that) “represent regular estimates of the vehicle's position and attitude relative to a previous or initial position and attitude, a process known as dead reckoning”, an example of a motion manifold, and loop closure detector 106 “configured to perform (compute) a two-threshold image classification to classify an incoming navigation image as novel, loop-closing, or neither”, whereby each classification is a stochastic cost function, a node of a motion manifold associated as an additional cost term).

Regarding claims 11-12, 14-16, and 18-19, independent claim 11 is the identical method performed by the vision-aided inertial navigation system (VINS) of claim 1, and similarly, dependent claims 12, 14-16, and 18-19 of independent claim 11 are also performing identical methods corresponding to dependent claims 2, and 4-6, and 8-9 of independent claim 1, respectively, therefore claims 11-12, 14-16, and 18-19 are also rejected under 35 U.S.C. 103 for the same respective rationale as claims 1-2, 4-6, and 8-9.

Regarding claim 20, independent claim 20 is a non-transitory computer-readable medium comprising instructions that perform the identical method of the vision-aided inertial navigation system (VINS) of claim 1, therefore claim 20 is also rejected under 35 U.S.C. 103 for the same rationale as claim 1.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is (408) 918-7664. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan  can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.Y.N./Examiner, Art Unit 3661

November 3, 2022 


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661